Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-17, drawn to a VTOL aircraft with pivotably mounted propulsion units mounted at the leading and trailing edges of a wing.
Group 2, claims 18-20, drawn to a propeller with an annular ring connecting the tips of the blades that is adapted to be attached to the output shaft of a propulsion unit of an aircraft.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1, and 2 lack unity of invention because even though the inventions of these groups require the technical feature of a propulsion unit mounted to a fixed wing aircraft, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Austen-Brown (US #6,55,631).  Austen-Brown shows a fixed wing VTOL aircraft with leading and trailing edge propulsion units that utilize a propeller which covers the shared technical feature between the two groups.
During a telephone conversation with Jon Shackelford on 5/31/2022 a provisional election was made without traverse to prosecute the invention of group 1, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jon Shackelford on 6/1/2022.

The application has been amended as follows: 
Line 11 of claim 1 state “said leading swing arm having a leading swing pivot,”, this has been replaced with “said leading swing arm having a leading swing pivot located between said upper surface and said lower surface,”.
Lines 22-23 of claim 7 states “said leading swing arm having a leading swing pivot disposed adjacent said front spar,”, this has been replaced with “said leading swing arm having a leading swing pivot disposed between said upper surface and said lower surface, and adjacent said front spar,”.
Claims 18-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest a combination VTOL and forward flight propulsion system of the type to be supported from the main wing of an aircraft, the main wing having a leading edge and a trialing edge and an upper surface and a lower surface, said propulsion system comprising: a leading-edge propulsion unit adapted for placement in use adjacent the leading edge of a wing, a trailing-edge propulsion unit adapted for placement in use adjacent the trailing edge of said wing, a leading unit mounting structure supporting said leading-edge propulsion unit for articulated movement between VTOL and forward flight positions, said leading unit mounting structure including a leading swing arm operatively connected to said leading-edge propulsion unit, said leading swing arm having a leading swing pivot located between said upper surface and said lower surface, said leading unit mounting structure including a leading linear actuator operatively connected to said leading-edge propulsion unit, a trailing unit mounting structure supporting said trailing-edge propulsion unit for articulated movement between VTOL and forward flight positions, said trailing unit mounting structure including a trailing swing arm operatively connected to said trailing-edge propulsion unit, said trailing swing arm having a trailing swing pivot, said trailing unit mounting structure including a trailing linear actuator operatively connected to said trailing-edge propulsion unit, and a spar box mechanically interlocking said leading swing pivot and said leading actuator pivot and said trailing swing pivot and said trailing actuator pivot as a unit.
Claim 7 is allowable because the prior art of record fails to teach or suggest a fixed wing assembly for an aircraft capable of vertical take-off and landing (VTOL) maneuvers and forward flight, said assembly comprising: a main wing having an upper surface and an opposite lower surface, said upper surface configured to produce lift by accelerating the free flow of air thereover relative to said lower surface, said main wing having a leading edge and a trailing edge, said main wing having a front spar and an aft spar, said front and aft spars arranged generally parallel to one another, a combination VTOL and forward flight propulsion system supported from said main wing, said propulsion system including at least one articulating propulsor pair operatively stationed on said main wing, each said articulating propulsor pair comprising a leading-edge propulsion unit adjacent said leading edge of said wing and a trailing-edge propulsion unit adjacent said trailing edge of said wing, a leading unit mounting structure supporting said leading-edge propulsion unit for articulated movement between VTOL and forward flight positions, said leading unit mounting structure including a leading swing arm operatively connected to said leading-edge propulsion unit, said leading unit mounting structure including a leading linear actuator operatively connected to said leading-edge propulsion unit, a trailing unit mounting structure supporting said trailing-edge propulsion unit for articulated movement between VTOL and forward flight positions, said trailing unit mounting structure including a trailing swing arm operatively connected to said trailing-edge propulsion unit, said trailing unit mounting structure including a trailing linear actuator operatively connected to said trailing-edge propulsion unit, said leading swing arm having a leading swing pivot disposed said upper surface and said lower surface, and adjacent said front 21WO 2019/204688PCT/US2019/028259 spar, said leading linear actuator having a leading actuator pivot disposed adjacent said aft spar, and said trailing swing arm having a trailing swing pivot disposed adjacent said aft spar, said trailing linear actuator having a trailing actuator pivot disposed adjacent said front spar.
The best prior art of record is Austen-Brown (US #6,655,631) which does teach a combination VTOL and forward flight propulsion system of the type to be supported from the main wing of an aircraft, the main wing having a leading edge and a trialing edge and an upper surface and a lower surface, said propulsion system comprising: a leading-edge propulsion unit adapted for placement in use adjacent the leading edge of a wing, a trailing-edge propulsion unit adapted for placement in use adjacent the trailing edge of said wing, a leading unit mounting structure supporting said leading-edge propulsion unit for articulated movement between VTOL and forward flight positions, said leading unit mounting structure including a leading swing arm operatively connected to said leading-edge propulsion unit, said leading swing arm having a leading swing pivot, said leading unit mounting structure including a leading actuator operatively connected to said leading-edge propulsion unit, a trailing unit mounting structure supporting said trailing-edge propulsion unit for articulated movement between VTOL and forward flight positions, said trailing unit mounting structure including a trailing swing arm operatively connected to said trailing-edge propulsion unit, said trailing swing arm having a trailing swing pivot, said trailing unit mounting structure including a trailing actuator operatively connected to said trailing-edge propulsion unit, and a spar box mechanically interlocking said leading swing pivot and said leading actuator pivot and said trailing swing pivot and said trailing actuator pivot as a unit.  But does not teach that the leading swing pivot is located between said upper surface and said lower surface, and that the actuators are linear actuators.  It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Austen-Brown to move the leading swing pivot to between said upper surface and said lower surface as it would radically change the design of Austen-Brown and require the removal of the booms of Austen-Brown which are added to help maintain stability during flight transition, and the removal of the booms would increase the instability and make the aircraft more difficult and dangerous to fly.
Another prior art of record is Burns (US #3,445,079) which does teach fore and aft propulsion units that are connected to the aircraft by a swing arm and a linear actuator, however, the propulsion units are mounted along the centerline of the fuselage, rather than the wing mounted configuration that is claimed.
Another prior art of record is Hesselbarth (US #9,643,720) which does teach an aircraft with rotating leading and trailing edge propulsion units that have their pivot point located within the wing, but Hesselbarth does not teach that there is a separate swing arm and linear actuator, instead the mounting for the propulsion units is an arm attached to a rotary actuator.
None of the prior arts of record teach a leading and trailing edge propulsion units that are mounted to a wing by a swing arm with a pivot located between the upper and lower surfaces of the wing and a linear actuator, and it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify any of the prior arts to teach this limitation without the use of hindsight reconstruction as there is no obvious motivation for the changes.
Claims 2-6, and 8-17 are allowable due to their respective dependencies on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        

/Richard R. Green/Primary Examiner, Art Unit 3647